DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:  claim 8 height adjusting device which has been interpreted as including a supporting member, a height adjusting member and an adjusting rod – and equivalents thereto as set forth, e.g., in the specification at paras. 73-78 .
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2009/0311873 to Wang et al. in view of U.S. Patent No. 5,503,678 to Usami.
Regarding claim 1: Wang et al. disclose a semiconductor processing apparatus comprising:  a processing chamber (Figs. 1-2, 4, 203-205) including a cavity; an insertion part (multiple structures) 
However, Wang et al. fails to teach the gas ejection pipe is further configured to ascend and descend with respect to the supporting plate in a state that the gas ejection pipe is coupled to the supporting plate configured to support the container.
Usami teaches the provision of adjustable nozzles (i.e. they are configured to ascend and descend with respect to a support provided to support them for the purpose of providing the nozzles at a particular position thereby allowing for desired mixing ratios of gases supplied to a cavity of a chamber used for processing (see, e.g., abstract).
Thus, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to have provided the gas ejection pipe of Wang et al. configured to ascend and descend with respect to the support plate in order to provide the gas pipe at a particular position thereby allowing for a desired mixing ratio of gases used for processing.
With respect to claim 2, in modified Wang et al., the gas inlet is configured to pass through a portion of the chamber, and the gas ejection pipe is connected to the gas inlet when the insertion pipe is inserted into the cavity.  
With respect to claim 3, in modified Wang et al., when the insertion part is inserted into the cavity, the gas ejection pipe is configured to be fluidically connected to the gas inlet.
With respect to claim 4, in modified Wang et al., the supporting plate configured to provide a fluidic connection between the gas ejection pipe and the gas inlet when the insertion part is inserted into the cavity.
With respect to claim 5, in modified Wang et al., the insertion part comprises a sealing member (o-ring, 220); and the sealing member comprises an elastically restorable material to seal the cavity when the insertion part is inserted into the cavity.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. and Usami as applied to claims 1-5 above in view of U.S. Patent Pub. No. 2005/0039686 to Zheng et al.

Toyoda et al. disclose the apparatus substantially as claimed and as described above.

However, Toyoda et al. fail to disclose the container comprises a plurality of receiving struts each configured to mount a semiconductor wafer thereon. 

Zheng et al. disclose a container comprising a plurality of struts (Fig. 10, 222) for the purpose of supporting a wafer thereon (see, e.g., para. 45).

Thus, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was effectively filed to have provided a plurality of struts in Toyoda et al. in order to support a wafer thereon as taught by Zheng et al.

Claims 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2009/0311873 to Wang et al. in view of U.S. Patent No. 5,503,678 to Usami and JP Patent Pub. No. 2011-238832 to Toyoda et al.
Regarding claim 8: Wang et al. disclose a semiconductor processing apparatus comprising:  a processing chamber (Figs. 1-2, 4, 203-205) including a cavity; an insertion part (multiple structures) configured to be inserted into the cavity; and a gas inlet (233), wherein the insertion part includes, a container (217); and a gas ejection pipe (230) facing the container, separated apart from the container and configured to eject a gaseous material toward the container.  Also included is a supporting plate (219) configured to support the container.
However, Wang et al. fail to teach the gas ejection pipe is further configured to ascend and descend with respect to the supporting plate by using a height adjusting device interposed between the gas ejection pipe and the supporting plate, the supporting plate configured to support the container.
Usami teaches the provision of adjustable nozzles (i.e. they are configured to ascend and descend with respect to a support provided to support them) wherein the pipe ascends using a height adjusting device (e.g., supporting member [a surface supporting 16], height adjusting member [16] and adjusting rod [15]) for the purpose of providing the nozzles at a particular position thereby allowing for desired mixing ratios of gases supplied to a cavity of a chamber used for processing (see, e.g., abstract).
Thus, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to have provided the gas ejection pipe of Wang et al. configured to ascend and descend using a height adjusting device with respect to the support plate in order to provide the gas pipe at a particular position thereby allowing for a desired mixing ratio of gases used for processing as taught by Usami.
Wang et al. in view of Usami fail to disclose a flange coupled to the chamber including the gas inlet.
Toyoda et al. teach provision of a flange (211) including a gas inlet coupled to a chamber for supporting the chamber and joining downstream and upstream sides of the gas inlet connected through a supporting plate to the chamber (see, e.g., paras. 34 and 37).
Thus, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was effectively filed to provide a flange coupled to the chamber and between the supporting plate and the chamber in modified Wang et al. in order support the chamber and join downstream and upstream sides of the gas inlet connected through the supporting plate to the chamber as taught by Toyoda et al. 
With respect to claim 9, in modified Wang et al., the flange is coupled to a bottom of the processing chamber.

With respect to claim 10, in modified Wang et al., the gas ejection pipe is fluidically coupled to the gas inlet when the insertion part is inserted into the cavity.  

With respect to claim 11, in modified Wang et al., when the insertion part is inserted into the cavity, the gas injection is configured to be connected to the gas inlet.  

With respect to claim 12, in modified Wang et al., the supporting plate is configured to provide a fluidic connection between the gas ejection pipe and the gas inlet when the insertion part is inserted into the cavity.

Claims 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2002/0056414 to Shim et al. in view of U.S. Patent Pub. 2015/0267296 to Nishida et al.
Regarding claims 14 and 17:  Shim et al. disclose a semiconductor processing system comprising:  a semiconductor processing apparatus (contents provided inside walls of Fig. 4); and a housing (walls surrounding contents of Fig. 4 apparatus) configured to accommodate the semiconductor processing apparatus therein, wherein the housing comprises:  a first chamber (top of Fig. 4) configured to include a chamber (100) with a cavity; and a second chamber (bottom of Fig. 4) separated from the first chamber and configured to accommodate an insertion part (multiple structures, see, e.g., Fig. 7) to be provided into the cavity.
However, Shim et al. fail to disclose significant details of the semiconductor apparatus.
Nishida et al. disclose a semiconductor processing apparatus includes, a chamber (203 and 209) with a including a cavity (201); an insertion part (multiple structures) configured to be inserted into the cavity, wherein the insertion part includes a container (217), and a gas injection pipe (41) facing the 
Thus, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was effectively filed to provide the semiconductor processing apparatus of Shim et al. including the more detailed features of Nishida et al. in order to, suppress deposition of byproducts on inner walls of the chamber as taught by Nishida et al.

With respect to claim 15, the system further comprises a gas supply (from 232m) connected to the gas inlet and configured to supply the gas.

With respect to claim 16, although not explicitly described, Shim et al. teach that a motor can be provided for the purpose of operating transfer devices.  Thus, it would have been obvious to one of ordinary skill in the art exercising ordinary creativity, common sense and logic to provide a motor for a transfer device of the insertion part (see, e.g., paras. 44, 57 and 61).  It is also noted that the courts have ruled that The courts have ruled that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
With respect to claim 18, the insertion part comprises a sealing member/elastic object (o-ring 220); and the sealing member comprises an elastically restorable material to seal the cavity when the insertion part is inserted into the cavity.
With respect to claim 19, in modified Shim et al., the sealing member is configured to seal the cavity from the second chamber when the insertion part is inserted in the cavity.  S
With respect to claim 20, Nishida et al. disclose the system further comprises an exhaust (231) connected to the cavity and configured to exhaust the cavity.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5, 7-12 and 14-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Contrary to Applicant’s comments, Examiner does not believe any specific agreement was reached in the 8 October 2020 interview.  Rather, Examiner noted that any amendments would require further search and consideration, if and when any amendments that were presented or discussed during the interview were formally filed.  As is normal examination practice, Examiner did acknowledge that any amendment to the claims that wasn’t addressed in the previous office action would likely require modification to any previously presented rejection. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. USP 5,320,680 discloses an apparatus with an insert part having a gas inlet and a flange.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARLA MOORE whose telephone number is (571)272-1440.  The examiner can normally be reached on Monday-Friday, 9am-6pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KARLA A MOORE/Primary Examiner, Art Unit 1716